DETAILED ACTION
Status of Claims
Claims 1-16 are currently pending.  Claims 1-16 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election in the response dated November 15, 2021 (to the July 09, 2021 Requirement for Restriction), applicant elected, the following species:
(i)	bacteria for “bacteria growth”: “bacteria”; and
(ii)	patient population for living organisms: “cows.”
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  See MPEP § 818.01(a).
Accordingly, the July 09, 2021 Requirement for Restriction is made FINAL, and claims 1-16 are examined as follows. 


Claim Rejections - 35 U.S.C. § 112, First Paragraph - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:

Claims 1-16 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Scope of Enablement
Claims 1-3 and 13-14 are rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for treating some kinds of “bacteria growth” does not reasonably provide enablement to “prevent” said growth.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Specifically, the method of preventing “bacteria growth,” has not been sufficiently taught to enable the full scope of the claims.  In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ 2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
(1) the nature of the invention;
(2) the scope or breadth of the claims;
(3) the state of the prior art;
(4) the predictability or unpredictability of the art; 
(5) the relative skill of those skilled in the art; 
(6) the presence or absence of working examples; 
(7) the amount of direction or guidance presented and,
(8) the quantity of experimentation necessary.
The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
(1) Nature of the Invention & (2) Scope or Breadth of the Claims: 
Instant claims 1-3 and 13-14 recites: 

providing a solution of solid water particles, the solid water particles defined by an electrical dipole operable to generate an electric field;
administering the solution of solid water particles on an affected area having a bacterium;
inducing, through the electric field generated by the solid water particles, polarization of the bacterium;
whereby the bacterium is electrically drawn to the solid water particles;
whereby the polarization generates an internal pressure in the bacterium; and
whereby the cell walls of the bacterium are destroyed by the internal pressure.
2.	([...]) The method of claim 1, wherein the solution of solid water particles is operable to prevent the growth of a superbug.
3.	([...]) The method of claim 1, wherein the solution of solid water particles is operable to prevent growth of an enveloped virus.
 [...]
13.	([...]) A method for administering solid water particles to prevent bacteria growth in living organisms, the method comprising:
providing a solution of solid water particles;
administering the solution of solid water particles orally to an affected area having a bacterium.
14.	([...]) The method of claim 13, wherein the solution of solid water particles is operable to prevent the growth of a superbug and an enveloped virus.
However, the instant specification as originally filed lacks adequate guidance, direction or discussion to apprise the skilled artisan of how to prevent “bacteria growth.”  The claims are broad in that they claim a method for preventing bacteria growth, the breadth of which exacerbates the complexity of the invention.  The term “prevent” is a potent and absolute term indicating that the method of prevention will necessarily prevent the onset of any
Applicant is claiming a method to “prevent” bacteria growth in claims 1-3 and 13-14.  Prevention, as defined by Merriam-Webster Dictionary, is to keep from happening or existing, which implies taking advance measures against something possible or probable.  Furthermore, the act of preventing embraces complete 100% inhibition.  Thus, the burden of enablement in the assertion of this claim is much higher than would be the case of enabling simply the treatment of the condition.  As for the instant application in relation to the prior art, neither the prior art nor the instant application enable for prevention of bacteria growth.  Nowhere in the instant application has the efficacy of the instant composition been enabled to prevent the occurrence of bacteria growth. Since absolute success in preventing most diseases/conditions is not reasonably possible, the specification, which lacks an objective showing that bacteria growth can actually be prevented, is viewed as lacking an adequate written description of the same.
The claim is thus extremely broad insofar as it suggests that following administration of the claimed composition, one will not experience bacteria growth; that should one already have said bacteria growth, it will not worsen; and that it will not recur in any other cells of the body.  For instance, the full scope of the claim encompasses the situation where administration of the instant composition necessarily requires that any cell of the body on that individual will never experience bacteria growth from the time of the administration forward.  While such prevention might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the "real world" in which patients live.
(3) State of the prior art
Solid water particles, particularly for use as treating bacteria growth.  See, for instance, US 2015/0335740 A1 by Lo, at par. [0084], which discloses “administering the solid water particle solution 300 for therapeutic relief” as “an antibacterial,” e.g., “orally” and “applied topically on skin as cream” (Lo, par. [0084]).  However, Lo does not use the term, “prevent.”  Therefore, Lo does not teach the use of solid water particles to prevent bacteria growth.  Thus, the state of the art with regard to using the instant composition to prevent bacteria growth is essentially non-existent.  Examples of preventing bacteria growth have not been described in the art.
(4) Degree of Predictability or Unpredictability in the Art
The ability to prevent “bacteria growth” assumes that one is able to know where said growth will occur before it occurs.  Accurate, reliable, and reproducible prediction of where said growth will occur on a mammal has not been demonstrated and is therefore highly unpredictable at this time.
(5) Relative Skill Possessed by Those in the Art
In view of the discussion of the state and predictability of the prior art, and the scope of the claims, which are drawn to a method of preventing “bacteria growth,” the level of skill in the art is high and is at least that of a medical doctor or Ph.D. scientist with several years of experience in the field(s) of bacteriology.
(6) Presence or Absence of Working Examples
No working examples of preventing “bacteria growth” were provided in the instant specification, instead the instant specification describes a method of treatment for inhibiting bacteria growth. 
(7) Amount of Guidance or Direction Provided
In considering the guidance provided in the specification, the use of the instant composition exemplify systems experiencing bacteria growth, and not preventing “bacteria growth” in the absolute meaning of “prevent,” noted above.  In this respect, no guidance is presented as to how one determines what cells are expected to experience “bacteria growth.”  This is particularly important regarding the term “prevent” since it is not within the skill of the ordinary artisan to accurately predict which cells will have experience said growth.  Thus, in the absence of such guidance in the specification, the ordinary artisan would not know how to identify cells that may experience said growth.
(8) Quantity of Experimentation Required to Make and Use the Invention
In view of the factors discussed above, the state of the art with regard to preventing “bacteria growth” in general is fairly complex and sufficiently unpredictable such that the skilled artisan would have been required to undertake undue experimentation to determine the exact conditions and manner and/or process of execution to arrive at those conditions amenable to actually preventing said growth in the absence of detailed guidance to this effect.  Absent such direction or guidance as to how the skilled artisan would go about preventing said growth, one of ordinary skill in the art would have no alternative recourse but to undertake an exhaustive, and, thus, unduly burdensome search of methods to practice the claimed invention.
Subsequent claims 4-12 depend on claim 1, while subsequent claims 15-16 depend on claim 13, and are thus, not enabled on this basis as well.

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 6-16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by LO (US 2015/0335740 A1, Publ. Nov. 26, 2015; hereinafter, “Lo”).
Lo is directed to:
METHOD FOR PRODUCTION OF SOLID WATER PARTICLES FOR HOMEOPATHY
ABSTRACT
A method for production of solid water particles for homeopathy uses principles of quantum physics to from a concentrated solid water particle solution.  A homeopathic ingredient solution is diluted in purified water in an inert gas environment.  The dilution occurs as infinitesimal doses, in which the solution is repetitively diluted in water past the point where few molecules from the solution remain.  An electrical field is applied to align the water molecules for formation of a large clump of solid water particles.  Alternating phases of ultrasonic vibrations break down the large clump into small clusters of solid water particles.  The vibration is followed by periods of rest, whereby the small clusters grow into successively larger clumps by absorbing water molecules.  The vibrations and resting are repeated in cycles until a desired concentration of solid water particles form in the solid water particle solution.
Lo, title & abstract.  In this regard, Lo teaches the production and therapeutic administration of solid water particles:
[0017]	The method may include an initial Step of performing serial dilution of a homeopathic ingredient solution in purified water.  The dilution is performed in air that is free of carbon dioxide, such as an inertia gas, such as argon or pure nitrogen gas.  A Step comprises applying an electrical field to the homeopathic ingredient solution and the purified water.  The electrical field aligns the water molecules, such that a large clump of solid water particles forms.  The electrical field may include, without limitation, a direct current electrical field.  In some embodiments, an electromagnetic field is also applied with the electrical field.
[0018]	A Step comprises forming a solid water particle solution, the solid water particle solution comprising a large clump of solid water particles.  A Step may include applying, in a water bath, an ultrasonic vibration to the solid water particle solution. Generally, cavitation in the solid water particle solution generates vigorous vibrations.
[0019]	The method may then utilize a Step of disrupting the large clump of the solid water particles, wherein the disruption breaks the large clump into a small cluster of the solid water particles.  During this Step, the small cluster generally absorbs surrounding water molecules, creating further growth of the small cluster.  A Step comprises resting the small cluster for a predetermined duration, wherein the inactive period enables the small cluster to grow larger than the prior large clump of the solid water particle.
[0020]	A Step further includes repeating the ultrasonic vibration Step and the resting Step until a predetermined concentration of solid water particles forms in the solid water particle solution.  Those skilled in the art will recognize that a continuous cycle of sonic vibrations and rest allow for the maximum growth rate of clusters of solid water particles resulting in a solution with a higher concentration of solid water particles than can be achieved by just serial dilution alone.  A final Step comprises administering the solid water particle solution for therapeutic relief.  Myriad diseases and ailments may be addressed through this homeopathic medication.
(Lo, par. [0017]-[0020]), which includes use as “an antibacterial” for which Lo envisages “many modifications, variations, and changes”.
[0084]	A final Step 116 comprises administering the solid water particle solution 300 for therapeutic relief.  Because the solid water particle solution 300 is produced through homeopathic means, medical relief is the ideal goal.  Myriad diseases and ailments may be addressed through this homeopathic medication.  For example, the solid water particle solution 300 is configured to cure, without limitation, an antibacterial, an antivirus, an antifungal, a cure for anti-immune diseases, an alternative method for acupuncture, pain relief, and general relief from various chronic disease syndromes.  Furthermore, the solid water particle solution 300 is configured to be administered, without limitation, orally, breathing in via nebulizer, breathing in via vaporizer, intravenously, applied topically on skin as cream, and sprayed on the skin, drops into eyes, ears, noses, anus, or mouth.
[0085]	Since many modifications, variations, and changes in detail can be made to the described preferred embodiments of the invention, it is intended that all matters in the foregoing description and shown in the accompanying drawings be interpreted as illustrative and not in a limiting sense. Thus, the scope of the invention should be determined by the appended claims and their legal equivalence.
(Lo, par. [0084]-[0085]).
Regarding independent claims 1 and 13 and the requirements:
1.	([...]) A method for administering solid water particles to prevent bacteria growth in living organisms, the method comprising:
providing a solution of solid water particles, the solid water particles defined by an electrical dipole operable to generate an electric field;
administering the solution of solid water particles on an affected area having a bacterium;
inducing, through the electric field generated by the solid water particles, polarization of the bacterium;
whereby the bacterium is electrically drawn to the solid water particles;
whereby the polarization generates an internal pressure in the bacterium; and
whereby the cell walls of the bacterium are destroyed by the internal pressure.
[...]
13.	([...]) A method for administering solid water particles to prevent bacteria growth in living organisms, the method comprising:
providing a solution of solid water particles;
administering the solution of solid water particles orally to an affected area having a bacterium.
Lo clearly teaches: 
the production of solid water particles in a solution (Lo, par. [0017]-[0020] & [0084]), which reads on the active step requirements of:
claim 1 for “providing a solution of solid water particles, the solid water particles defined by an electrical dipole operable to generate an electric field,” and
claim 17 for “providing a solution of solid water particles,”
as well as the requirements of claim 8 for:
8.	([...]) The method of claim 1, wherein the solid water particle is the solvent in the solution.
“administering the solid water particle solution 300 for therapeutic relief” as “an antibacterial,” e.g., “orally” and “applied topically on skin as cream” (Lo, par. [0084]), which reads on the active step requirements of:
claim 1 for “administering the solution of solid water particles on an affected area having a bacterium,” and
claim 17 for “administering the solution of solid water particles orally to an affected area having a bacterium,”
as well as the requirements of claim 9 for:
9.	([...])  The method of claim 1, wherein the solution of solid water particles is administered topically and orally.
It is further noted that the requirements of claim 1 for:
“inducing, through the electric field generated by the solid water particles, polarization of the bacterium;
whereby the bacterium is electrically drawn to the solid water particles;
whereby the polarization generates an internal pressure in the bacterium; and
whereby the cell walls of the bacterium are destroyed by the internal pressure”
as well as the requirements of claims 2-3, 10-12 and 14-16 for:
2.	([...]) The method of claim 1, wherein the solution of solid water particles is operable to prevent the growth of a superbug.
3.	([...]) The method of claim 1, wherein the solution of solid water particles is operable to prevent growth of an enveloped virus.
[...]
10.	([...]) The method of claim 1, wherein the solution of solid water particles is operable to inhibit bacteria and virus growth in the mouth, gums, teeth, ears, nose, skin, eyes, penis, and vulva.
11.	([...]) The method of claim 10, wherein the solution of solid water particles reduces pain and inflammation of the teeth and oral cavity, caused by gingilis and periodontitis.
12.	([...]) The method of claim 10, wherein the solution of solid water particles reduces pain and inflammation in the gums and teeth, whereby the solution of solid water particles is held in the mouth for a duration.
[...]
14.	([...]) The method of claim 13, wherein the solution of solid water particles is operable to prevent the growth of a superbug and an enveloped virus.
15.	([...]) The method of claim 13, wherein the solid water particles defined by a positive dipole operable to generate an electric field, the solid water particles comprising a plurality of solid water particles that form a rod-shaped cluster.
16.	([...]) The method of claim 15, wherein the method comprises: 
inducing, through the electric field generated by the solid water particles, polarization of the bacterium;
whereby the bacterium is electrically drawn to the solid water particles;
whereby the polarization generates an internal pressure in the bacterium; and
whereby the cell walls of the bacterium are destroyed by the internal pressure.
are functional requirements.  In this regard, it is noted that the structure, material or act in the claim that is connected to (i.e., performs) the recited function is the combination of recited elements of claims 1-3, 10-12 and 14-16, which achieve the resulting anti-bacterial effects.  Therefore, the broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: an intended anti-bacterial effect of a composition that meets the structural requirements of claims 1. per the active “administering” step.  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that a composition meeting the structural requirements per the active “administering” step of claim 1 will achieve the intended result of the functional limitations and fall within the boundaries of the claims.
Thus, Lo, anticipates claims 1-3 and 8-16.
Regarding claims 6-7 and the requirements:
6.	([...]) The method of claim 1, wherein the solid water particle comprises a plurality of solid water particles that form a cluster.
7.	([...]) The method of claim 1, wherein the cluster of solid water particles is rod shaped.
Lo teaches: “[a]lternating phases of ultrasonic vibrations break down the large clump into small clusters of solid water particles” (Lo, abstract) and further discloses:
[0039]	FIGS. 4A, 4B, and 4C illustrate a diagram of an exemplary disruption of a large clump, where FIG. 4A illustrates a large clump with ten dipoles, FIG. 4B illustrates two smaller clusters with five dipoles each shown in the middle, and FIG. 4C illustrates each small cluster picking up one new dipole to become two bigger clusters, each with six dipoles, in accordance with an embodiment of the present invention;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Lo, par. [0039] & Fig.’s 4A, 4B & 4C), which reads on “a plurality of solid water particles that form a cluster” of claim 6, as well as “wherein the cluster of solid water particles is rod shaped” of claim 7.
Thus, Lo, anticipates claims 6-7.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. § 103 as being unpatentable over LO (US 2015/0335740 A1, Publ. Nov. 26, 2015; hereinafter, “Lo”), in view of GRIGORIAN (US 2013/0085137 A1, Publ. Apr. 4, 2013; hereinafter, “Grigorian”).
The teachings of Lo, as set forth in the above rejection of claims 1-3 and 6-16 under 35 U.S.C. § 102 (a)(1) are hereby incorporated.  However, Lo DOES NOT EXPRESSLY TEACH a specific patient population of livestock cows in order to meet the requirements of claims 4-5 for:
4.	([...]) The method of claim 1, wherein the method is configured to inhibit bacteria growth in livestock.
5.	([...]) The method of claim 4, wherein the livestock includes at least one member selected from the group consisting of: chickens, cows, sheep, and horses.
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious.
Grigorian, for instance, is directed to:
TOPICALANTIMICROBIAL COMPOSITIONS AND METHODS OF USING SAME
ABSTRACT
The invention includes a method of treating a mammal comprising topically applying an aqueous composition to a target site on the mammal, wherein the aqueous composition comprises: active ingredients comprising i) a cosmetic dye selected from a violet, blue or green dye, or combinations thereof, and ii) an enhancing ingredient, wherein the relative weight percentage of the cosmetic dye to the enhancing ingredient is about 1:2 to about 40:1, wherein the cosmetic dye interacts with keratinous material thereby i) substantially staining the target site and ii) inhibiting the active ingredients from significantly leaching from the target site.
(Grigorian, title & abstract), which is suitable for treating bovine livestock including cows (Grigorian, par. [0055]).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to follows Lo’s “administering the solid water particle solution 300 for therapeutic relief” as “an antibacterial,” e.g., “orally” and “applied topically on skin as cream” (Lo, par. [0084]) for a cow, as taught by Grigorian (Grigorian, par. [0055]).  One would have been motivated to do so with a reasonable expectation of success since Lo teaches the use of solid water particles as “an antibacterial,” e.g., “orally” and “applied topically on skin as cream” (Lo, par. [0084]), whereby it is well within the purview of the ordinarily skilled artisan to select a suitable patient population, namely cows (Grigorian, par. [0055]) since Lo envisages “many modifications, variations, and changes” (Lo, par. [0085]).
Thus, the prior art renders claims 4-5 obvious.


Conclusion
Claims 1-16 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611